UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4350



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT EDWARD WILLIAMS, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CR-04-70001)


Submitted:   November 2, 2005          Decided:     November 15, 2005


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Sanzone, SANZONE & BAKER, P.C., Lynchburg, Virginia, for
Appellant. John L. Brownlee, United States Attorney, Jennie L. M.
Waering, Assistant United States Attorney, Sarah J. Beatty, Third-
Year Practice Law Student, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert Edward Williams, Jr., appeals the sentence imposed

following his conviction for altering money orders in violation of

18 U.S.C. §§ 500, 2 (2000); forging securities in violation of 18

U.S.C. §§ 513(a), 2 (2000); credit card fraud in violation of 18

U.S.C. §§ 1029(a), 2 (2000); mail fraud in violation of 18 U.S.C.

§§ 1341, 2 (2000); and conspiracy to commit mail fraud in violation

of 18 U.S.C. § 371 (2000).        Williams was sentenced to fifty-one

months    of    imprisonment    and    ordered      to   pay   $82,833.55      in

restitution.*      Williams alleges that the district court erred in

including a debt of $17,687.71 on a First USA credit card in the

calculation of the amount of loss under U.S. Sentencing Guidelines

Manual § 2B1.1 (2004) because the evidence was insufficient to

support a finding of fraud as to that amount.            For the reasons that

follow, we affirm.

           In fraud cases, the Government bears the burden of

proving   the    amount    of   loss    for   sentencing       purposes   by   a

preponderance of evidence.       United States v. Pierce, 409 F.3d 228,

234 (4th Cir. 2005).        With respect to sentencing, the district

court makes a “reasonable estimate of the loss, given the available

information.” United States v. Miller, 316 F.3d 495, 503 (4th Cir.

2003).     Here,    the   Government    met   its    burden    by   introducing

     *
      The sentence was imposed after the Supreme Court’s decision
in United States v. Booker, 125 S. Ct. 738 (2005), and the district
court properly applied the Sentencing Guidelines in an advisory
manner.

                                      - 2 -
documentary evidence regarding the amount of loss from First USA,

and   establishing   through     testimonial     evidence    the    connection

between the losses sustained and Williams’s use of the credit card

at issue.   The district court fairly relied on this information in

its assessment of the loss amount. We therefore find that a

preponderance of evidence supports the Government’s allegation

regarding the amount of loss, and that the district court did not

make an unreasonable estimate of the loss.

            We   affirm   the   judgment    of   the   district    court.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -